  Case 17-30545       Doc 30   Filed 01/24/20 Entered 01/28/20 10:05:29             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     17-30545
JACOB A LEGRAFF,                             )
                                             )               Chapter: 13
                                             )
                                                             Honorable LaShonda Hunt
                                             )
                                             )               Joliet
               Debtor(s)                     )

                           ORDER MODIFYING THE AUTOMATIC STAY

       THIS CAUSE coming to be heard on the Motion of the Movant, Wells Fargo Bank, NA, the
Court having jurisdiction and being advised in the premises, and due notice having been given:
IT IS HEREBY ORDERED:

   1. That the automatic stay heretofore entered is modified to the extent necessary to allow Wells Fargo
Bank, NA to foreclose the mortgage on the property located at: 333 Cass Street, Crete, IL 60417 or to
take action, with respect to this real property, as set forth under applicable non-bankruptcy law such as
modification, short sale, and other loss mitigation options.
2. That any claims or stipulations previously filed providing for the payment of current mortgage
payments or for the payment of pre-petition arrearages to Wells Fargo Bank, NA in connection with the
subject real property are withdrawn as to any unpaid portion thereof for the purposes of these
proceedings only.
3. That Federal Bankruptcy Rule 4001(a)(3) is not applicable and Wells Fargo Bank, NA may
immediately implement and enforce this order granting relief from the automatic stay.


                                                          Enter:


                                                                   Honorable LaShonda A. Hunt
Dated: January 24, 2020                                            United States Bankruptcy Judge

 Prepared by:
 Mike Kalkowski ARDC #6185654
 Richard B. Aronow ARDC# 03123969
 Michael N. Burke ARDC#6291435
 Shapiro Kreisman & Associates, LLC
 2121 Waukegan Road, Suite 301
 Bannockburn, IL 60015
 (847) 291-1717
 Attorneys for Movant
 17-084807
